Silberstein Ungar, PLLC CPAs and Business Advisors phone (248) 203-0080 fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025 www.sucpas.com April 15, 2011 Securities and Exchange Commission treet, N.E. Washington, DC20549 Re:Diversified Restaurant Holdings, Inc. We have read the statements that we understand Diversified Restaurant Holdings, Inc. will include in Item 4.01 of the Form 8-K report it will file regarding the recent change of certifying accountant.We agree with such statements made regarding our firm in Item 4.01 of the Form 8-K. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
